default judgment, which was denied by the district court. These appeals
                followed.'
                             The district court has broad discretion in deciding whether to
                grant or deny an NRCP 60(b) motion to set aside a judgment, and this
                court will not disturb that decision absent an abuse of discretion.   Cook v.

                Cook, 112 •Nev. 179, 181-82, 912 P.2d 264, 265 (1996); see also NC - DSH,
                Inc. v. Garner, 125 Nev. 647, 657-58, 218 P.3d 853, 861 (2009) (specifying
                that this court reviews a district court's denial of NRCP 60(b) relief for an
                abuse of discretion). Having reviewed the parties' briefs and appendices,
                we perceive no abuse of discretion in the district court's denial of
                appellant's NRCP 60(b) motion. The district court found that appellant
                failed to promptly move to set aside the default judgment, he did not show
                that he lacked intent to delay by failing to respond to the discovery
                requests and motions in the case, and he demonstrated inexcusable
                neglect by willfully failing to respond to or participate in the action.   See
                Kahne v. Orme, 108 Nev. 510, 513-516, 835 P.2d 790, 792-94 (1992)
                (setting forth the factors a district court must consider in deciding an
                NRCP 60(b) motion), overruled in part by Epstein v. Epstein, 114 Nev.
1401, 950 P.2d 771 (1997). Accordingly, we affirm the district court's
                denial of appellant's NRCP 60(b) motion.
                             We further conclude that the district court did not abuse its
                discretion in awarding attorney fees and costs to respondent. Although
                NRS 598.0999(2) addresses public causes of action, NRS 41.600 provides
                for a private cause of action for deceptive trade practices under NRS


                        'We elect to consolidate these appeals for disposition.    See NRAP
                3(b).

SUPREME COURT
      OF
   NEVADA

                                                      2
  I947A
                  598.0915 to NRS 598.0925 and mandates the award of attorney fees and
                  costs to the claimant if they are the prevailing party. We further conclude
                  that the district court did not abuse its discretion in finding respondent's
                  counsel's hourly rate reasonable. See Gunderson v. D.R. Horton, Inc., 130
                  Nev., Adv. Op. 9, 319 P.3d 606, 615 (2014) (stating that this court reviews
                  an award or denial of attorney fees and costs for an abuse of discretion);
                  Brunzell v. Golden Gate Nat'l Bank, 85 Nev. 345, 349-50, 455 P.2d 31, 33
                  (1969). Accordingly, we perceive no abuse of discretion in the district
                  court's decision and affirm its award of attorney fees and costs.
                              It is so ORDERED.



                                               C-5ithes
                                           Saitta
                                                                 J.



                                                                                        J.
                  Gibboffs                                    Pickering


                  cc: Hon. James Todd Russell, District Judge
                       David Wasick, Settlement Judge
                       Kaempfer Crowell/Carson City
                       Kaempfer Crowell/Reno
                       Watson Rounds
                       Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
10) 1947A    eo